DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 12/28/2020. Claims 1, 10-23 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,536,826 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US Pub. No. 2017/0188391) in view of Kahtava et al. (US Pub. No. 2018/0220383).
Regarding claim 1, Rajagopal discloses a method for performing sidelink operation in a wireless communication system, the method performed by a user equipment (UE) and comprising:
sensing a plurality of time units within a sensing window (figure 15 Sensing duration 1505; figure 16; paragraphs 208 and 209: time units are subframes or resource blocks);
	selecting a specific time unit (figure 15 next transmission 1520, figure 24: select PSSCH resources (t1, f1) 2415; paragraphs 259, 260), which is a resource for the sidelink operation (paragraphs 259, 260: PSSCH is physical sidelink channel), within a selection window that is located after the sensing window (see figure 15; from resource selection n to next transmission 1520), and 
performing the sidelink operation based on the resource (figure 24 transmit PSSCH (t1, f1) 2440; paragraphs 259 and 260).
Rajagopal does not teach wherein the selection window fulfils a latency requirement.
Rajagopal’s paragraph 211 further teaches for future subframe m transmission, there is a sensing period of m-k*Pmin. wherein 1≤k≤10 and Pmin = 100. Thus, there is a delay window from the end of a sensing period to transmission at subframe m.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopal the selection window fulfils a latency requirement.
The motivation would have been to account for information gathered in the sensing/detection duration.

Claims 10 and 23 are rejected similarly as claim 1 above. Rajagopal further teaches UE with processor and transceiver in figure 3 and computer readable memory with instructions in figure 3 memory 360 and paragraph 24.

Regarding claims 11 and 17, all limitations in claims 1 and 10 are disclosed above. Rajagopal further teaches the selection window includes a time interval from a time unit (N+T1) to a time unit (N+T2) (paragraphs 211 m-k*Pmin. wherein 1≤k≤10 and Pmin = 10. See figure 15: N is n-b, T1 is n and T2 is n+e; paragraph 211 in view of paragraphs 208 or 209),
wherein the N is a positive integer number,
wherein the T1 is a positive integer number, and
wherein the T2 is a positive integer number (paragraph 211 in view of paragraphs 208 or 209: n-a which is the beginning of sensing duration is considered time unit 0, after 0, other are positive integers in term of time and resource block).
claims 12 and 18, all limitations in claims 11 and 17 are disclosed above. Rajagopal further teaches the T1 is configured based on an implementation for the UE (see figure 15, resource selection, paragraphs 212). Rajagopal does not teach but Kahtava discloses the T2 is configured based on a remaining packet budget (figure 6 T6 delta t; paragraph 66: delay duration requirement is selected according expected timescales over which changes expected to be significant; packet power budget).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopal the T2 is configured based on a remaining packet budget.
The motivation would have been to account for packet power budget.
Regarding claims 13 and 19, all limitations in claim 11 and 17 are disclosed above. Rajagopal further teaches wherein the specific time unit is located on the time interval from the time unit (N+T1) to the time unit (N+T2) (see figure 15: transmission time is located on the time interval n-b to n+e).
Regarding claims 14 and 20, all limitations in claims 1 and 10 are disclosed above. Rajagopal further teaches the UE performs an energy measurement on the plurality of time units within the sensing window (paragraphs 184, 185, figure 14).
Regarding claims 15 and 21, all limitations in claims 14 and 20 are disclosed above. Rajagopal further teaches the UE performs the energy measurement based on a number of at least one sub channel used for a transmission for the sidelink operation (figure 14 energy measurement of resource blocks; subchannel is resource block (paragraph 278).
claims 16 and 22, all limitations in claims 1 and 10 are disclosed above. Rajagopal further teaches the time unit is a transmission time interval which corresponds to a subframe or a slot (paragraphs 208 and 209).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In pages 5-7 of Remark, the Applicant argues that Rajagopal fails to teach, “selecting a specific time unit, which is a resource for the sidelink operation, within a selection window that is located after the sensing window, wherein the selection window fulfils a latency requirement.”
Examiner notes that the combination of Rajagopal and newly discovered reference, Kahtava, teaches the claimed limitation. Thus, the argument is moot.
In page 7 of Remark, the Applicant argues that Rajagopal lacks the support of its provisional, in particular, for “selecting a specific time unit within a selection window.” Examiner respectfully disagrees.
At least provisional 62/310,323 dated March 18, 2016, which is earlier that the Applicant’s claimed priority date of April 7, 2016, teaches the claimed limitation (see figure 12, pages 22-24: Resource selection procedure after sensing section). Thus, Rajagopal is determined to teach the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sartori et al. (US Pub. No. 2017/0238321) teaches resource selection technique based on V2X carrier load.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/CHRISTOPHER M CRUTCHFIELD/           Primary Examiner, Art Unit 2466